DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Status of the Claims
The Claims filed on 03/01/2021 have been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 10 and 15 are amended.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejection has been withdrawn. Examiner finds that the amended claims integrate the judicial exception into a practical application, thus passing Step 2A Prong Two.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.



Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
	Regarding Applicant’s arguments that the currently cited art does not teach the limitations of the amended claims, Examiner respectfully disagrees and maintains their assertion that the currently cited art teaches the limitations. Examiner will note that Gulden Para 0020 it states the beacon's signals can be picked up by an application, for example running on a smartphone, thereby allowing a worker's device to automatically locate, track, and log events based on proximity to the beacons. These include check ins, found beacons and check outs which ultimately determine a sequence and a path of travel for a worker as they enter and exit various worksites. Under the broadest reasonable interpretation and in light of the currently amended claims, the cited pieces of art in combination teach the language recited in the claims. This is will explained in further detail within the Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0064497 A1) in view of Gulden 2020/0042950 A1).
	Regarding Claim 1, Thomas teaches the limitations of Claim 1 which state a non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computing device causes the processor to (Thomas: Para 0090 and 0092 via computer device embodiment description; The example computing device may be a mobile computing device 700 that includes a processor 702, a memory 704, and input/output ports 710 operably connected by a bus 708; the mobile computing device 700 is a means (e.g., structure: hardware, non-transitory computer-readable medium, firmware) for performing the actions described. In some embodiments, the computing device 
	control a wireless receiver of the computing device to listen for beacon signals transmitted by beacon devices located at different locations at a work site while the computing device is carried by a user (Thomas: Para 0029 and 0047-0049 via beacon receiver logic and mobile computing device; For purposes of discussion, FIG. 1 shows the mobile computing device 100 in an example environment 200 in which the mobile computing device 100 may operate. The environment 200 includes the mobile computing device 100, three (3) beacon devices 210, 220, and 230, a communication network 240, and a cloud-based server system 250. In one embodiment, the cloud-based server system 250 may be an enterprise management system (EMS). The beacon devices 210, 220, and 230 are installed at fixed locations within an environment such as, for example, an enterprise having various assets. As a user of the mobile computing device 100 moves within the environment, the mobile computing device 100 receives beacon signals transmitted from the beacon devices 210, 220, and 230, assuming that the mobile computing device 100 is within reception range of the beacon devices 210, 220, and 230; In general, a user (e.g., a worker of an enterprise) may carry the mobile computing device 100 throughout an environment. The environment may be a factory, a power plant, or a campus, for example. Other types of environments are possible as well; With reference to FIG. 2, the mobile computing device 100 includes beacon receiver logic (module) 110, beacon ranging logic (module) 120, communication logic (module) 130, rendering logic (module) 140, display screen 
	in response to receiving, by the wireless receiver, a first beacon signal from a first beacon device located at the worksite (Thomas: Para 0029; the mobile computing device 100 receives beacon signals transmitted from the beacon devices 210, 220, and 230):
	(i)    parse the first beacon signal to identify a first beacon identifier of the first beacon device (Thomas: Para 0030 via The beacon signals contain beacon information. In accordance with one embodiment, the beacon information includes identification data which includes a beacon major identifier and a beacon minor identifier for each beacon device);
	(ii)    query, using the first beacon identifier, a data structure mapping beacon identifiers to locations of corresponding beacon devices to determine a first location of the first beacon device (Thomas: Para 0036-0037 via asset repository and asset list information; asset list information is extracted from the database based on the location list information. The location list information corresponds to the asset list information which is associated with physical assets that are near the estimated current location of the mobile computing device 100 within the enterprise. The asset list information is used to access asset information from an asset repository portion of the database, in accordance with one embodiment. The asset information is transmitted from the cloud-based server system 250 to the mobile computing device 100 via the communication network 240. Again, in 
	in response to receiving, by the wireless receiver, a second beacon signal from a second beacon device located at the work site (Thomas: Para 0076 via mobile computing device that can continue to receive beacon identification data as the user moves):
	(i)    parse the second beacon signal to identify a second beacon identifier of the second beacon device (Thomas: Para 0030 via The beacon signals contain beacon information. In accordance with one embodiment, the beacon information includes identification data which includes a beacon major identifier and a beacon minor identifier for each beacon device); and
	(ii)    query, using the second beacon identifier, the data structure to determine a second location of the second beacon device (Thomas: Para 0036-0037 
	However, Thomas does not explicitly disclose the limitation of Claim 1 which states subsequent to receiving the second beacon signal, determining a sequence of which the first beacon device and the second beacon device are encountered based 
	However, Gulden with the teachings of Thomas, teaches of 
	subsequent to receivinq the second beacon signal, determining a sequence of which the first beacon device and the second beacon device are encountered based upon a sequence of receiving the first beacon signal and the second beacon signal (Gulden: Para 0027-0028, 0032 via creates TimesheetLogEntries associated with each beacon check-in; The server receives these check-ins as a collection, and resolves three types of requests: Check-In; Beacon Found; and Check-Out; The worker can then travel to the various sites and perform the tasks. Any beacons at the site can track the worker's time at the site, as confirmed by the worker's use of the check-in and check-out function running on the smart phone application, and the application can automatically check the worker in and out of the site through the onsite beacons; 
	wherein the sequence in which the beacon devices are detected determines a direction the computing device is travelling which includes entering or exiting the work site (Gulden: Para 0025-0028 via The Android Application begins scanning for beacons via Bluetooth. If it locates the correct site beacon, it catalogues that beacon ID and Timestamp locally on the Android device. Once the Android application has an Internet/network/cellular or appropriate network connection to the main application (whether cellular or wireless) it performs a batch request to the server, which creates TimesheetLogEntries associated with each beacon check-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas with the teachings of Gulden in order to have subsequent to receiving the second beacon signal, determining a sequence of which the first beacon device and the second beacon device are encountered based upon a sequence of receiving the first beacon signal and the second beacon signal; wherein the sequence in which the beacon devices are detected determines a direction the computing device is travelling which includes entering or exiting the work site. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Thomas/Gulden teaches the limitations of Claim 1 which state
	determine whether the computing device entered the work site or exited the worksite based upon the first location relative to the second location (Thomas: Para 0076 via mobile computing device that can continue to receive beacon identification data as the user moves within range of beacon devices and out of range of others) and the sequence of receiving the first beacon signal and the second beacon signal (Gulden: Para 0025-0028 via The Android Application begins scanning for beacons via Bluetooth. If it locates the correct site beacon, it catalogues that beacon ID and 
	wherein the processor determines that the computing device is entering the work site when the first beacon device is encountered before the second beacon device is encountered (Gulden: Para 0027, 0032 via Once the Android application has an Internet/network/cellular or appropriate network connection to the main application (whether cellular or wireless) it performs a batch request to the server, which creates TimesheetLogEntries associated with each beacon check-in; The worker can then travel to the various sites and perform the tasks. Any beacons at the site can track the worker's time at the site, as confirmed by the worker's use of the check-in and check-out function running on the smart phone application, and the application can automatically check the worker in and out of the site through the onsite beacons.)
	transmit a time entry command over a network to a remote computing system for creating a time entry for a user of the computing device based upon the time entry command, wherein the time entry command indicates whether the user entered the work site to start working or exited the work site to stop working based at least in part on the determined sequence of receiving the first beacon signal and 
	Regarding Claim 4, the combination of Thomas/Gulden teaches the limitation of Claim 4 which states 
	wherein the first beacon device is positioned at the first location that is closer to an entry for the work site than the second location of the second beacon device (Thomas: Para 0076, 0081 and Fig 4 via location of beacons; As the user moves about within the environment, the mobile computing device 100 may move within range of new beacon devices and move out of range of other beacon devices. The mobile computing device 100 can continue to receive beacon identification data, generate distance data, and access updated local map and asset data (either from memory of the mobile computing device 100 or from the cloud-based server system 250 as previously described herein). As a result, updated map data and asset data is processed by the mobile computing device 100. Updated display maps and asset icons can be automatically displayed by the mobile computing device 100, based on the updated map data, the updated asset data, and the user profile data, thereby keeping the user updated with respect to the current situation based on the user's updated location within the environment. In a situation where the user is not near any assets, assets icons may not be determined, rendered, and displayed. Instead, just a display map of the floor plan may be determined, rendered, and displayed; FIG. 4 illustrates one embodiment of a display map 400 of a floor plan (shaded region) showing a portion of an environment of an enterprise, as displayed by the mobile computing device 100 of FIG. 2 using method 300 of FIG. 3. Icons associated with assets that have been serviced, or that are to be 
	Regarding Claim 7, the combination of Thomas/Gulden teaches the limitation of Claim 7 which states
	invoke a representational state transfer (REST) application programming interface (API) to transmit the time entry command to an enterprise resource planning (ERP) system hosted by the remote computing system (Thomas: Para 0013, 0029 and 0053 via situation awareness application and enterprise management system; global map data and global asset data are stored in cache memory of the mobile computing device. The local map data and the local asset data are accessed from the global map data and the global asset data, respectively, based on beacon data and user profile data. For example, in one embodiment, the mobile computing device estimates a current location of the mobile computing device based on beacon data (e.g., beacon identification information and distance information). The mobile computing device also stores user profile information associated with the user of the mobile computing device. In one embodiment, when a user logs into a situation awareness application on the mobile computing device, a user profile of the user is accessed. The mobile computing device may access local map data and local asset data based on the current location and the user profile data. The mobile computing device can determine and render a display map and asset icons, based on the map data and the asset data, and display the asset icons overlaid onto the display map on a display screen of the mobile computing device; FIG. 1 illustrates one embodiment of a mobile computing device 100 that is 

	parse a first portion of the first beacon signal to identify the first beacon identifier of the first beacon device and a second portion of the first beacon signal to identify a site identifier of the work site (Thomas: Para 0030 via major and minor identifiers in the beacon data; The beacon signals contain beacon information. In accordance with one embodiment, the beacon information includes identification data which includes a beacon major identifier and a beacon minor identifier for each beacon device. The beacon major identifier may identify, for example, a floor in a building within which a particular beacon device is located. The beacon minor identifier may identify, for example, specific coordinates on that floor of the building where the particular beacon device is located);
	utilize the site identifier to determine that the computing device is at the worksite (Thomas: Para 0030 and 0064-0065 via major and minor identifiers in the beacon data; current location of the mobile computing device based on beacon data; Upon initiating method 300, at block 310, beacon data is wirelessly received as beacon signals by the mobile computing device 100 of a user from at least one beacon device. The beacon device is within reception range of the mobile computing device within an environment. In one embodiment, the beacon data includes beacon identification data (e.g., a beacon major ID and a beacon minor ID) that identifies the beacon. Reception of the beacon signals is performed by beacon receiver logic 110 of the mobile computing device 100, in accordance with one embodiment. The beacon signals are compatible with a short-range, low energy communication protocol (e.g., a BTLE protocol), in one embodiment; At block 320, 
	utilize the first location of the first beacon device and the second location of the second beacon device to determine that a sequence where the first beacon device is encountered before the second beacon device is indicative of the computing device entering the work site (Thomas: Para 0076 via mobile computing device that can continue to receive beacon identification data as the user moves within range of beacon devices and out of range of others; As the user moves about within the environment, the mobile computing device 100 may move within range of new beacon devices and move out of range of other beacon devices. The mobile computing device 100 can continue to receive beacon identification data, generate distance data, and access updated local map and asset data (either from memory of the mobile computing device 100 or from the cloud-based server system 250 as previously described herein). As a result, updated map data and asset data is processed by the mobile computing device 100. Updated display maps and asset icons can be automatically displayed by the mobile computing device 100, based on the updated map data, the updated asset data, and the user profile data, thereby 
	Regarding Claim 9, the combination of Thomas/Gulden teaches the limitations of Claim 9 which state
	parse a first portion of the first beacon signal to identify the first beacon identifier of the first beacon device and a second portion of the first beacon signal to identify a site identifier of the work site (Thomas: Para 0030 via major and minor identifiers in the beacon data; The beacon signals contain beacon information. In accordance with one embodiment, the beacon information includes identification data which includes a beacon major identifier and a beacon minor identifier for each beacon device. The beacon major identifier may identify, for example, a floor in a building within which a particular beacon device is located. The beacon minor identifier may identify, for example, specific coordinates on that floor of the building where the particular beacon device is located);
	utilize the site identifier to determine that the computing device is at the worksite (Thomas: Para 0030 and 0064-0065 via major and minor identifiers in the beacon data; current location of the mobile computing device based on beacon data; Upon initiating method 300, at block 310, beacon data is wirelessly received as beacon signals by the mobile computing device 100 of a user from at least one beacon device. The beacon device is within reception range of the mobile computing device within an environment. In one embodiment, the beacon data includes beacon identification data (e.g., a beacon major ID and a beacon minor 
	utilize the first location of the first beacon device and the second location of the second beacon device to determine that a sequence where the first beacon is encountered before the second beacon is indicative of the computing device exiting the work site (Thomas: Para 0076 via mobile computing device that can continue to receive beacon identification data as the user moves within range of beacon devices and out of range of others; As the user moves about within the environment, the mobile computing device 100 may move within range of new beacon devices and move out of range of other beacon devices. The mobile computing device 100 can continue to receive beacon identification data, generate distance data, and access updated local map and asset data (either from memory of the mobile computing device 100 or from the cloud-based server system 250 as previously described 
	Regarding Claim 10, it is analogous to Claim 1 and is rejected for the same reasons. In addition, the combination of Thomas/Gulden teaches the limitations of Claim 10 which state
	wherein the direction is determined by at least: 
	(i) evaluate the first location of the first beacon device relative to the second location of the second beacon device (Thomas: Para 0076 via mobile computing device that can continue to receive beacon identification data as the user moves within range of beacon devices and out of range of others), and 
	(ii) determining that the sequence indicates that the computing device is enterinq the work site when the first beacon device is encountered before the second beacon device, and determining that the sequence indicates that the computing device is exiting the work site when the first beacon device is encountered after the second beacon device (Gulden: Para 0027, 0032 via Once the Android application has an Internet/network/cellular or appropriate network connection to the main application (whether cellular or wireless) it performs a batch request to the server, which creates TimesheetLogEntries associated with each 
	Regarding Claim 15, it is analogous to Claim 1 and is rejected for the same reasons.
	Regarding Claim 16, the combination of Thomas/Gulden teaches the limitations of Claim 16 which state
	determining that the computing device entered the work site (Thomas: Para 0065 via the mobile computing device 100 accesses local map data and local asset data. The local map data and the local asset data correspond to a current location of the mobile computing device and/or a user of the mobile computing device. The current location of the mobile computing device is based on the beacon data, and user profile data defines a user of the mobile computing device. The user profile data corresponds to the user of the mobile computing device 100 and may be pre-stored in a memory (e.g., see FIG. 7) of the mobile computing device 100. In one embodiment, the user profile data includes information with respect to a role, a trade, or a position of employment of the user);
	querying an enterprise resource planning system hosted by the remote computing system to identify a task for the user to perform at the work site (Thomas: Para 0083 and 0086-0087 via menu options and status of the asset; FIG. 5 illustrates one embodiment of the display map 400 of FIG. 4 showing a menu 500. The menu 500 has popped up after a circular icon associated with a desktop 
	rendering a description of the task on a display of the computing device (Thomas: Para 0084 and Fig 6 via asset information; FIG. 6 illustrates one embodiment of a window 600 of asset information, overlaid on the display map 400 of FIG. 4, showing asset information after the user has made the “asset 
	Regarding Claim 20, the combination of Thomas/Gulden teaches the limitations of Claim 20 which state
	querying an enterprise resource planning system hosted by the remote computing system to identify an event occurring at the work site (Thomas: Para 0083 and 0086-0087 via menu options and status of the asset; FIG. 5 illustrates one embodiment of the display map 400 of FIG. 4 showing a menu 500. The menu 500 has popped up after a circular icon associated with a desktop computer to be serviced, as indicated by a “!”, has been selected on a display screen 150 of the mobile computing device 100 by the user via a graphical user interface. The menu 500 includes the menu options of “asset information”, “overdue preventative maintenance (PM)”, “drawing”, and “conditions”); once a user services an asset, the user can enter service information into the mobile computing device 100 (e.g., via the graphical user interface provided by user interface logic 160). The service information may indicate that the asset has been successfully serviced, a time and date of servicing, and other information related to the servicing of the asset. The service information may be transmitted to the cloud-based server system 250 by communication logic 130 of the mobile computing device 100. As a result, the cloud-based server system 250 can proceed to update asset information associated with the serviced asset in the database; a user of the mobile computing device 100 
	rendering information about the event on a display of the computing device (Thomas: Para 0084 and Fig 6 via asset information; FIG. 6 illustrates one embodiment of a window 600 of asset information, overlaid on the display map 400 of FIG. 4, showing asset information after the user has made the “asset information” menu selection from the menu 500 of FIG. 5. The user may view the asset information in the window 600 to verify various aspects of the asset. Furthermore, the user may select drawings, repair manuals, or repair videos as desired from associated graphical user interface icons displayed in the window 600).
Claims 2, 3, 6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0064497 A1) in view of Gulden (2020/0042950 A1) further in view of Eggleston (US 2015/0161553 A1).
	Regarding Claim 2, though Thomas/Gulden teach the limitations of Claim 1, they do not explicitly disclose the limitations of Claim 2 which state create a plurality of time entries within a data structure stored within a storage device of the computing device, wherein the plurality of time entries specify times at which the 
	Eggleston though, with the teachings of Thomas/Gulden, teaches of
	create a plurality of time entries within a data structure stored within a storage device of the computing device, wherein the plurality of time entries specify times at which the user entered the work site to start working during the work period and exited the work site to stop working during the work period (Eggleston: Para 0072 via there is depicted an exemplary process flow for time tracking for staff, worksites, and activities together with mobile client communications to a server for web and client applications according to an embodiment of the invention. As depicted, the process flow begins with first sub-flow 1200A before proceeding to first geo-fence flow 1300A with step 1310 wherein the first geo-fence flow 1300A in execution on the PED through PunchMCA determines whether the worker has entered a geo-fenced area or not. If they are the process proceeds via second sub-flow 1200B to step 1330 wherein the worker is "punched in." In second geo-fence flow 1300B in execution on the PED through PunchMCA determines whether the worker has exited the geo-fenced area or not. If they have exited the geo-fenced area then the process proceeds via second sub-flow 1200B to step 1340. In step 1340 the PunchSAAS system determines whether the worker is scheduled to a second worksite, supplier, or another geo-fenced area. If not scheduled, then the worker is "punched out" in step 1360 otherwise the process proceeds to step 1350 wherein the worker remains "punched in" and their travel time/new locations are recorded and the process loops back to first geo-fence flow 1300A wherein the user is "punched in" to either the original worksite when they return from the supplier or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas/Hicks with the teachings of Eggleston in order to have create a plurality of time entries within a data structure stored within a storage device of the computing device, wherein the plurality of time entries specify times at which the user entered the work site to start working during the work period and exited the work site to stop working during the work period. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 3, the combination of Thomas/Gulden/Eggleston teaches the limitations of Claim 3 which state
	process the data structure to calculate a total number of work hours that the user worked at the work site during the work period (Eggleston: Para 0064 and Fig 8A ele 830 showing the total hours worked during a selected range; Referring to FIG. 8A there are depicted exemplary first to fourth screens 800 to 830 respectively 
	transmit the total number of work hours over the network to the remote computing system for recording a workday time entry for the user (Eggleston: Para 0049 and Fig 2 wherein a user's PED provides GPS, time and date information over the network; FIG. 2 depicts a simplified network within which embodiments of the invention may be employed. Accordingly, connected to a Network 200 is PED 210 associated with a user, not shown for clarity, executing a Punchtime Mobile Client Application (PunchMCA) 220 wherein the PED 210 provides global position system information, GPS 260, which as will become evident in respect of embodiments of the invention described below in respect of FIGS. 5 to 14, provides data to the PunchMCA 220. GPS 260 may also provide PunchMCA 220 with time/date information such that the PunchMCA 220 is independent of time/date on the user's PED 210).
	Regarding Claim 6, though Thomas/Gulden teach the limitations of Claim 1, and the limitations of Claim 6 which state
	query a message data structure of messages to identify a message mapped to the event (Thomas: Para 0057 and 0074 via rendering logic and wherein the message is conveyed through status icons; rendering logic 140 is configured to determine and render a display map based on the local map data, and render asset icons based on the local asset data. The display map corresponds to a floor plan of a region or area around an estimated current location of the user. The asset icons represent physical assets that are located within the region or area around the estimated current location of the user. The current location of the user (i.e., with 
	render the message on a display of the computing device (Thomas: Para 0057 and 0074 via rendering logic and status icons).
	However, Thomas/Gulden does not explicitly disclose the limitations of Claim 6 which state determine a current date; evaluate a user profile of the user to identify an event associated with the user for the current date.
	Eggleston though, with the teachings of Thomas/Gulden, teaches of determine a current date (Eggleston: Para 0064 and Fig 8A via display showing the date; Referring to FIG. 8A there are depicted exemplary first to fourth screens 800 to 830 respectively presented to a user of a PunchMCA for time and activity tracking according to an embodiment of the invention. First screen 800 there is depicted a registration/login screen for the PunchMCA wherein the user can enter 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas/Hicks with the teachings of Eggleston in order to have determine a current date; evaluate a user profile of the user to identify an event associated with the user for the current date. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 17, it is analogous to Claim 2 and rejected for the same reasons.	
	Regarding Claim 18, it is analogous to Claim 3 and rejected for the same reasons.
	Regarding Claim 19, the combination of Thomas/Hicks/Eggleston teaches the limitation of Claim 19 which states rendering the total number of work hours on a display of the computing device (Eggleston: Para 0064 and Fig 8A ele 810 showing total time worked that day).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0064497 A1) in view of Gulden (2020/0042950 A1) further in view of Hicks (US 2019/0050946 A1).
	Regarding Claim 5, though Thomas/Gulden teach the limitations of Claim 1, they do not explicitly disclose the limitations of Claim 5 which state in response to determining that the computing device entered the work site: query a message 
	Hicks though, with the teachings of Thomas/Gulden, teaches of 
	in response to determining that the computing device entered the work site: 	query a message data structure of messages to identify a message mapped to an enter work event (Hicks: Para 0053-0054 and 0057 via Activity Tracking App; the worker 360 is on their way to an area of interest 700 having boundaries (perimeter) 710 that may be defined by a geo-fence or other digital representation. The area of interest 700 may be, for example, a field that contains a particular crop, a work site that contains a particular resource such as timber or ore, or a barren field that will be planted with seed to produce a crop. As the worker is utilizing a tractor 300 and a mower 330 it is likely that the area of interest 700 will be a field that needs to be mowed (e.g., hay field); The wireless device 120 may include a GPS module 210 that is used to determine the location (e.g., latitude and longitude) of the worker 360 (and associated equipment 300, 330). When the worker 360 is on their way to the area of interest 700 the activity tracking app may communicate with the server 160 and a transportation activity may be initiated. The transportation activity may be initiated, for example, once the equipment starts to be moved, after the equipment has moved a certain distance, or after the equipment has been moving for a defined amount of time. According to one embodiment, after the initiation of the transportation activity, the activity tracking 
	render the message on a display of the computing device (Hicks: Para 0053-0054 and 0057 via Activity Tracking App; the worker 360 is on their way to an area of interest 700 having boundaries (perimeter) 710 that may be defined by a geo-fence or other digital representation. The area of interest 700 may be, for example, a field that contains a particular crop, a work site that contains a particular resource such as timber or ore, or a barren field that will be planted with seed to produce a crop. As the worker is utilizing a tractor 300 and a mower 330 it is likely that the 
	in response to determining that the computing device exited the work site: 	query the message data structure of messages to identify a message mapped to an exit work event (Hicks: Para 0058-0059 via Activity Tracking App; The activity tracking app and the server 160 may utilize the location of the worker 360 to determine when the worker 360 exits the area 700 by detecting when the worker 360 crosses the boundary 710. Alternatively, a buffer zone (not illustrated) may be defined around the area 700 and the worker 360 will only be determined to have exited the area 700 if they cross the buffer zone. The buffer zone may extend a certain distance (e.g., several feet) past the border 710. The buffer may enable the worker 360 to exit the boundary 710 to turn around at the end of a row. Once the determination is made, the specific activity that was initiated and was being tracked (e.g., mowing field 1) may be terminated (e.g., considered complete); The termination of the activity (e.g., mowing field 1) may be done as soon as the worker 360 (and equipment 300, 330) crosses the boundary 710. Alternatively, the termination may be done after the some predefined amount of time (e.g., 2 minutes). The delay may prevent premature terminations that could be determined, for example, when the worker 360 exits the boundary 710 to turn around at the end of a row. According to one embodiment, after the termination of the activity, the activity tracking app may communicate with the worker 360. The communications may include, for example, asking the worker 360 to confirm the termination of the activity (e.g., are you done mowing field 1), asking the worker 360 questions about the area 700 or activity (e.g., what height was the hay cut to?, 
	render the message on the display of the computing device (Hicks: Para 0058-0059 via Activity Tracking App; The activity tracking app and the server 160 may utilize the location of the worker 360 to determine when the worker 360 exits the area 700 by detecting when the worker 360 crosses the boundary 710. Alternatively, a buffer zone (not illustrated) may be defined around the area 700 and the worker 360 will only be determined to have exited the area 700 if they cross the buffer zone. The buffer zone may extend a certain distance (e.g., several feet) past the border 710. The buffer may enable the worker 360 to exit the boundary 710 to turn around at the end of a row. Once the determination is made, the specific activity that was initiated and was being tracked (e.g., mowing field 1) may be terminated (e.g., considered complete); The termination of the activity (e.g., mowing field 1) may be done as soon as the worker 360 (and equipment 300, 330) crosses the boundary 710. Alternatively, the termination may be done after the some predefined amount of time (e.g., 2 minutes). The delay may prevent premature terminations that could be determined, for example, when the worker 360 exits the boundary 710 to turn around at the end of a row. According to one embodiment, after the termination of the activity, the activity tracking app may communicate with the worker 360. The communications may include, for example, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas/Gulden with the teachings of Hicks in order to have in response to determining that the computing device entered the work site: query a message data structure of messages to identify a message mapped to an enter work event; and render the message on a display of the computing device; and in response to determining that the computing device exited the work site: query the message data structure of messages to identify a message mapped to an exit work event; and render the message on the display of the computing device. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2017/0064497 A1) in view of Gulden (2020/0042950 A1) further in view of Colligan et al. (US 2010/0161720 A1).
Regarding Claim 11, while the combination of Thomas/Gulden teaches the limitation of Claim 10, it does not explicitly disclose the limitations of Claim 11 which state determine that a current time is a lunch time for the user; determine that the computing device exited the work site during the lunch time; query a message data structure of messages to identify a message mapped to a lunch restaurant suggestion; and render the message on a display of the computing device.
	Colligan though, with the teachings of Thomas/Gulden, teaches the limitations of Claim 11 which state
	determine that a current time is a lunch time for the user (Colligan: Para 0051 via the system determining/detecting a present condition, situation or context of the user);
	determine that the computing device exited the work site during the lunch time (Colligan: Para 0030 via indication that the user is outside of a particular geographic area);	
	query a message data structure of messages to identify a message mapped to a lunch restaurant suggestion (Colligan: Para 0032 via restaurant suggestions based on context data; device 10 may be configured to provide (e.g., deliver, trigger or initiate the delivery of, filter, etc.) content based on context data. According to some embodiments, the content may be provided in the form of a generic alert or notification (e.g., "Are you hungry?", "Do you want to listen to music?", "Would you like to try a new restaurant?", "Would you like to visit one of your favorite restaurants?", "Do you want to send an invite out to your friends?", 
	render the message on a display of the computing device (Colligan: Para 0041 via display provided to a user of a mobile device; display 18 is shown according to various exemplary embodiments as including content provided to a user. Referring to FIG. 7, content such as generic notifications, advertisement data, etc., may include or be provided in the form of a selectable link or identifier 80 (e.g., an icon, selectable text or graphics, etc.). Link 80 may be an icon with a graphical representation intended to convey a message to a user (e.g., such as an icon with a graphical representation of a map that is associated with driving directions, etc., and so on). Icon 80 may be sized such that it is relatively smaller than one or more other icons or identifiers (e.g., icons or other identifiers associated with applications, files, etc. available to device 10) provided on display 18 in order to provide content to users in an unobtrusive manner. Furthermore, icon 80 may be provided as part of a status or notification bar or area 74 on display 18. As shown in FIG. 7, the content or icon and notification or status bar may be provided in any of wide variety of locations on display 18, including a bottom portion (see icon 80 and notification bar 74), a side portion (see notification bars 72, 76), or a top portion (see notification bar 70)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas/Gulden with the teachings of Colligan in order to determine that a current time is a lunch time for the user; determine that the computing device exited the work site during the lunch time; query a message data structure of messages to identify a message mapped 
	Regarding Claim 12, while the combination of Thomas/Gulden teaches the limitations of Claim 10, it does not explicitly disclosethe limitations of Claim 12 which state evaluate a user profile of the user to determine that a current date is a birthday of the user; query a message data structure of messages to identify a message mapped to a birthday event; and render the message on a display of the computing device.
	Colligan though, with the teachings of Thomas/Gulden, teaches of
	evaluate a user profile of the user to determine that a current date is a birthday of the user (Colligan: Para 0023 via accessible data in memory of a user's device and profile; For example, calendar data may include data regarding various appointments such as location data (e.g., an individual's residence, a commercial establishment, an address or other geographic indicator such as a city, state, etc., a conference room number, and so on), time/date data (e.g., a date and/or time for a specific appointment, data regarding a recurring appointment, etc.), attendee data, and other data related to an appoint or meeting. Contacts data may include information regarding specific contacts, such as names, addresses, phone numbers, email addresses, fax numbers, and contact-specific notes (e.g., notes about the specific contact such as a birthday, anniversary, etc.));

	render the message on a display of the computing device (Colligan: Para 0041 via display provided to a user of a mobile device; display 18 is shown according to various exemplary embodiments as including content provided to a user. Referring to FIG. 7, content such as generic notifications, advertisement data, etc., may include or be provided in the form of a selectable link or identifier 80 (e.g., an icon, selectable text or graphics, etc.). Link 80 may be an icon with a graphical representation intended to convey a message to a user (e.g., such as an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas/Gulden with the teachings of Colligan in order to have evaluate a user profile of the user to determine that a current date is a birthday of the user; query a message data structure of messages to identify a message mapped to a birthday event; and render the message on a display of the computing device. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 13, while the combination of Thomas/Gulden teaches the limitations of Claim 10, it does not explicitly disclose the limitations of Claim 13 which state determine that the computing device exited the work site; query a user profile to identify a home location of the user; query a traffic service to identify 
	Colligan though, with the teachings of Thomas/Gulden, teaches of
	determine that the computing device exited the work site (Colligan: Para 0030 via indication that the user is outside of a particular geographic area; device 10 may access data indicating a planned/future destination (e.g., location) of a user (e.g., as indicated by a calendar or other information management application) in addition to the user's current location, and provide the user with data regarding nearby points of interest (e.g., hours of operation, whether open /closed, etc.) or other establishments. Similarly, device 10 may access data indicating that the user is outside of a particular geographic area (e.g., outside a certain distance from a home location, a work location, etc., outside an area code of a mobile phone number associated with device 10, outside of an address contained in a contacts application, and so on), and/or data indicating that a user has recently moved locations (e.g., as a result of travelling via plane, train, etc.), and trigger the delivery of content based on the user's location and/or on a time-sensitive basis (e.g., based on departure times, arrival times, etc.));
	query a user profile to identify a home location of the user (Colligan: Para 0023 via location data; Device 10 further comprises a memory 42 coupled to or as part of processor 40. Memory 42 may store a variety of data (e.g., context data, etc.) such as information, data, applications, files, etc. that may be used or accessed using device 10. For example, calendar data may include data regarding various appointments such as location data (e.g., an individual's residence, a 
	query a traffic service to identify traffic information associated with a commute of the user to the home location (Colligan: Para 0051 and 0067 via traffic data from remote sites and processing circuit determining traffic conditions; , the system is configured to determine or detect a present condition, situation, or context of the mobile computing device and/or user thereof. The present condition may be one which is currently applicable, or recently applicable, to the device (e.g., detecting that the mobile device has just passed a point of interest may be a present condition for some period of time). The present condition may be retrieved or determined based on data from one or more sources operating on the mobile computing device or remote from the computing device, such a traffic data available from a remote site (e.g., such as Google Maps); the processing circuit may be configured to determine that the mobile device has traveled along two or more different routes, at least one of which has been traveled a plurality of times indicating some frequency or regularity of the travel route. The processing circuit may be configured to determine a present traffic condition and, based on the present traffic condition and past route data); and 
	render the traffic information on a display of the computing device (Colligan: Para 0054 and 0067 via processing circuit presenting information to a user's mobile device; a processing circuit may be configured to generate an alarm to wake up a user at a time earlier than a predetermined typical wake-up time based on a present condition of data from a traffic report indicating traffic is worse than usual along a predetermined traveling route. The processing circuit may be configured to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas/Gulden with the teachings of Colligan in order to have determine that the computing device exited the work site; query a user profile to identify a home location of the user; query a traffic service to identify traffic information associated with a commute of the user to the home location; and render the traffic information on a display of the computing device. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the 
	Regarding Claim 14, the combination of Thomas/Gulden/Colligan teaches the limitation of Claim 14 which states
	render, on the display of the computing device, a map user interface populated with the traffic information and a route from the work site to the home location (Colligan: Para 0042 and 0052 via user interactions on the user interface of the mobile device showing traffic information and calculating a route using a navigation or mapping application based on user context data; icon 80 may include a representation of a map. Upon clicking on the map, a user may be provided with additional content 84, which may include a generic notification or question such as "Do you need directions?". Additional content 84 may include a selectable link that enables a user to select additional content 84. Upon a user selecting additional content 84, the user may be provided with yet further content 86. For example, content 86 may include driving directions, a list of popular destinations for a user (which may be selectable to provide even further content); The function may further comprise downloading a program from a server computer, filtering a list of potential files to be downloaded to present a subset of the list to the user for selection, running a search on a local or remote geographic information database, calculating a route using a navigation or mapping application, etc).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nishikawa et al. US 10,382,219 B2 Method, Apparatus, And Non-transitory Computer-readable Recording Medium Storing Program For Estimating Operator
Royal et al. US 2019/0156642 A1 CONFIGURABLE USER TRACKING AND SITE SAFETY
Shin US 2016/0066154 A1 METHOD FOR MANAGING BEACON, TERMINAL DEVICE, SERVER AND STORAGE MEDIUM
Tyler et al. US 2018/0025603 A1 LOCATION TRACKING USING BEACONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623